Title: From George Washington to Colonel Henry Jackson, 12 January 1777
From: Washington, George
To: Jackson, Henry



Sir
Morris Town Jany 12th 1777

From the good report I have of you, and from the desire I feel of affording the Town of Boston an opportunity of turning out a Regiment, (& such a one as may become a pattern to others) I do myself the pleasure of sending you the Inclos’d appointment—Recruiting Orders—and Warrant upon the Paymaster in that District for money to recruit with.
The confidence I repose in you will not, I am satisfied, be abus’d—time will not admit of Delay, nor the necessity of the case of Indecission; you will therefore, I am persuaded, sett about this work with all possible Diligence.
Let me have an Account once a Week of your proceedings.
The short time allow’d us for the most vigorous Exertion, must render arguments unnecessary to stimulate you to the speedy Completion of your Regiment, & preparing it for the Field—my best wishes shall therefore be added for this purpose, with assurances that I am Sir Yr mo: Obedt Servt

Go: Washington

